PER CURIAM.
By petition for certiorari we review orders numbered 7743 and 7811 entered by respondent Commission in its Docket No. 8845-CCT. By order No. 7743 the Commission granted certain requested extensions of petitioner’s Certificate No. 673 pursuant to which it currently transports shipments of limited weights between points and places and over various regular routes throughout Central Florida. By the same order, it denied other requested extensions of the certificate. Rehearing was denied by Order No. 7811.
We have considered the record and briefs and have heard oral argument. It is clear that the order of the Commission is supported by competent, substantial evidence, and we find no' deviation from the essential requirements of the law. Certiorari is therefore denied.
It is so ordered.
CALDWELL, C. J., and DREW, THOR-NAL, ERVIN and HOPPING, JJ., concur.